Citation Nr: 1214540	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968 and from May 1970 to February 1977, to include service in or near the Korean Demilitarized Zone (DMZ) from May 24, 1970, to June 16, 1971.  He died in October 1998 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.  

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), in March 2010, and the transcript has been associated with the claims folder.  

The Board previously remanded this matter in May 2010.


FINDINGS OF FACT

1.  The Veteran died in October 1998.  According to the death certificate the immediate cause of death was sepsis, due to or as a consequence of bronchopneumonia and chronic lymphocytic leukemia (CLL).  

2.  At the time of death, service connection was in effect for condyloma acuminatum, rated as noncompensably disabling.

3.  While in service, the Veteran was assigned to a unit that operated in or near the South Korean DMZ at a time in which herbicides were sprayed to defoliate the field.  

4.  The CLL that contributed the Veteran's death was incurred as a result of his exposure to herbicides while in service.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for the establishment of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view that the grant of the appellant's claim of service connection for the cause of the Veteran's death constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify or assist is necessary.

The appellant has claim that the Veteran's death was caused by his exposure to ionizing radiation.  However, when a claim is presented, the VA and the Board are obligated to consider all alternative possible theories that would support the claim or entitlement to the benefit sought.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA is obligated to investigate "all possible in-service causes of [the] current disability, including those unknown to the veteran.").  

Generally, a veteran's death is service connected if the death resulted from a disability incurred or aggravated in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

The Board has the duty to assess the credibility and weight of the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the time of the Veteran's death, service connection was in effect for condyloma acuminatum, rated as 0 percent disabling, since February 3, 1977.  The original and amended death certificates indicate the Veteran died in October 1998.  The documents list sepsis as the immediate cause of death, due to or as a consequence of bronchopneumonia and chronic lymphocytic leukemia (CLL).  

Service Department records document that the Veteran was assigned to Company A and the Headquarters and Headquarters Company of the 304th Signal Battalion, in the Republic of Korea from May 24, 1970, to June 16, 1971.  

A July 1970 Department of the Army Operational Report provides confirmation that the Veteran's unit participated in operations in the Korean Demilitarized Zone (DMZ) as early as April 1970 and, while the Veteran was there, herbicides were regularly applied in accordance with a Vegetation Control Program.  

Where a veteran served 90 days or more during a war period or after December 31, 1946 and malignant tumors become manifest to a degree of ten percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303(d). The applicable regulations further provide that a Veteran who, during active military service between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agents during that service.  38 C.F.R. §3.307(a) (6) (ii).  

Presumptive service connection, based on herbicide exposure, may only be granted for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) and these diseases include all chronic B-cell leukemia, to include, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia.  

The medical evidence on file which includes the Veteran's death certificate reflects that he developed CLL subsequent to his service in the DMZ, and that his CLL was the underlying cause of his death.  

Inasmuch as CLL is recognized as one of the diseases associated with herbicide exposure and given the absence of any evidence to establish that the Veteran was not exposed to herbicide agents during his service in the DMZ, the Board finds that the CLL which contributed to his death, was the result of his exposure to herbicide agents during his service in the DMZ.

Accordingly, resolving all reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


